Citation Nr: 1546101	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by sickle cell trait.

2.  Entitlement to evaluation in excess of 10 percent for service-connected left plantar fasciitis.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right plantar fasciitis.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected sinusitis.

5.  Entitlement to service connection for pseudofoculitis barbae (PFB).

6.  Entitlement to service connection for sleep apnea, to include as secondary to flu shots received in military service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) on August 2010.  A statement of the case (SOC) was provided on May 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on May 2014.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference on September 2015.  A copy of the transcript has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disabilities on appeal-in this case, the Veteran's service-connected bilateral plantar fasciitis and sinusitis.  As of this writing, the issue of TDIU has not been raised by the record, as the Veteran's last VA examination indicated that he was still working full-time as an electrician for the Bureau of Prisons, and will not be addressed in this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1996 unappealed rating decision, the RO found that service connection for a disability manifested by sickle cell trait was not warranted due to no current findings of any manifestations related to such trait.
 
 2.  Evidence received since the April 1996 rating decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a disability manifested by sickle cell trait.

3.  Throughout the appeals period the medical evidence of record has only shown that the Veteran's bilateral plantar fasciitis is productive of symptoms of moderate pain, limitation of motion, and the requirement for the use of orthotics only.  There is no indication that the Veteran's condition has shown any manifestations of a moderately severe or severe nature.

4.  Throughout the appeals period the medical evidence of record has only shown that the Veteran's sinusitis is productive of congestion and pressure pain, with only two documented showings of a non-incapacitating episode of sinusitis in 2010 and 2013.  There have been no findings of surgery; polyps; or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a disability manifested by sickle cell trait.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

2.  The criteria for an increased rating in excess of 10 percent for left plantar fasciitis have not been met or approximated.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

3.  The criteria for an increased rating in excess of 10 percent for right plantar fasciitis have not been met or approximated.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

4.  The criteria for an increased rating in excess of 10 percent for sinusitis have not been met or approximated.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

By a letter dated in July 2010, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the letter apprised the Veteran on the basis of his previous denial and the evidence needed to submit to reopen.   The Board finds that VA's duty to notify has been met.

 VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided a rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317   (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

 In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bilateral plantar fasciitis is rated as 10 percent disabling for each extremity.  38 C.F.R. § 4.71a, DC 5284.  Because there is no specific code for plantar fasciitis, such disability is rated by analogy under the code for "Foot injuries, other."  Id.  Analogous codes are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  A 10 percent evaluation is warranted for manifestations of a foot injury that are moderate.  Id.  A 20 percent evaluation is warranted for manifestations of a foot injury that are moderately severe.  Id.  A 30 percent evaluation is warranted for manifestations of a foot injury that are severe.  Id.  A 40 percent evaluation is warranted for actual loss of use of the foot.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's sinusitis is rated as 10 percent disabling.  38 C.F.R. § 4.97, DC 6513.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent evaluation is warranted for following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Sickle Cell Trait

The Veteran initially filed a claim for service connection for a disability manifested by sickle cell trait  in January 1996.  The evidence at the time of the adjudication of the Veteran's claim in an April 1996 rating decision consisted of the Veteran's statements, service treatment records, and post-service outpatient treatment records from a physical therapy provider.  The April 1996 rating decision denied that claim on the basis that there was no indication of any current manifestations of sickle cell trait.  The Veteran was notified on April 9, 1996.  He had until April 9, 1997 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to either condition until the present claim in June 2010, over 13 years after the deadline.  Therefore, the April 1996 rating decision became final.

The Veteran filed his instant claim to reopen in June 2010.  In an August 2010 rating decision, the RO declined to reopen the Veteran claim for a failure to submit new and material evidence.

In regard to the sickle cell trait claim, since the April 1996 rating decision was finalized, the Veteran has only submitted additional statements, to include Board hearing testimony that he has not experienced any manifestations or symptoms related to his sickle cell trait and treatment records showing that he has sickle cell trait , but no indication of any manifestations or symptoms associated therewith.  The statements and treatment records are new because they have not been previously considered.  However, they are not material because they merely address the same facts that were previously known at the time of the April 1996 rating decision, namely, that the Veteran has sickle cell trait, but no current manifestations or symptoms.  In this regard, both at the time of the April 1996 rating and at the time of the new claim, VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2014).  Accordingly, the Veteran's new evidence has not overcome this requirement.  As new and material evidence has been received, the claim of entitlement to service connection for sickle cell trait is not reopened.

Bilateral Plantar Fasciitis

The Veteran contends that his bilateral plantar fasciitis is worse than reflected by his current evaluations of 10 percent for each extremity.  In this regard, the Veteran has provided statements and testified at his 2014 Board hearing that he suffers sharp and dull pain.  At nighttime, it gets really tight and if he drives for a distance, it gets really tight and it becomes difficult to walk.  In the mornings, it is difficult to walk after sitting down for any period of time and his Achilles tendon feels like they are on fire, and they become very tight.  The Veteran can no longer because of his feet.  He uses orthotics only to treat since 1995, which he just replaced recently.  The Veteran sometimes walks with a limp and has to kneel at work. When he first starts walking, pain is at a ten, but after a while he is constantly at a 5.  He elevates his feet at night on a towel and goes to a doctor twice per year.

A review of the Veteran's outpatient treatment records show that he has been treated continually for pain associated with the bilateral feet.  He has been prescribed orthotics.  There has been no indication of any substantial interference with work or activities of daily living, nor have there been any findings suggesting impairment to a moderately severe or greater level.

The Veteran was provided with a VA examination in November 2013.  Upon objective testing, interview, and review of the claims file, the Veteran was diagnosed with bilateral plantar fasciitis.  The Veteran currently complained of pain in the Achilles tendon that burned in the morning, and was exacerbated by sitting for too long.  The Veteran also had chronic pain at the arch.  The pain gets worse with ambulation.  A sore nodule was noted on the Achilles.  The Veteran takes no medication to treat this condition.  The Veteran regularly uses orthotics to treat this condition.  Imaging revealed no abnormal findings.  The examiner found that the Veteran's condition does not impact the Veteran's ability to work.

The Board finds that the Veteran's bilateral plantar fasciitis only meets the criteria for two separate 10 percent evaluations throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical records and the VA examination to be reflective of symptoms of pain resulting in an inability to walk or sit for prolonged periods.  The Veteran's symptoms are shown to only result in moderate limitation, as there is no indication that the Veteran's condition significantly interferes with the working movement of either foot, or prevents the Veteran from normal ambulation.  There was also no impact to the Veteran's occupation noted and imaging revealed the Veteran's bilateral feet to be within normal limits with no indication of arthritis.  Therefore, the 10 percent evaluations most appropriately reflect the Veteran's moderate symptoms.

The Veteran is not entitled to evaluations in excess of 10 percent as, in order to warrant such higher evaluations, he would have to show evidence of additional limitation, pain, and interference which is more reflective of moderately severe or greater severity, none of which have been shown in the medical evidence of record.  Therefore, evaluations in excess of 10 percent are not warranted.

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for his bilateral plantar fasciitis is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's bilateral plantar fasciitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's bilateral plantar fasciitis.  The Veteran's disability is manifested by symptoms such as pain and limitation of walking and sitting.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Sinusitis

The Veteran contends that his service-connected sinusitis is worse than reflected by his evaluation of 10 percent.  In this regard, the Veteran has provided statements and testified at his 2014 Board hearing that he takes daily medication.  Sinuses drain into ears and eyes, and his ears hurt a lot.  The Veteran stated that he goes to doctor as often as he can.  He thinks he was diagnosed with nasal polyps in service and offered surgery.  The Veteran complains of constant congestion.  He also stated that an  x-ray showed that he had a very small space of air that is in his sinus cavity.

A review of the Veteran's outpatient treatment records show that he has been seen for complaints of nasal congestion and pain which he has related to his sinuses.  On two particular occasions in November 2010 and January 2013, the Veteran's complaints were diagnosed as sinusitis, acute.  On other instances, the Veteran's symptoms have been attributed to other pathologies.  There were no notations of any polyps, small spaces of air in the sinus cavity, or indications of surgery, to include recommendations therefor.

The Veteran was provided with a VA examination in November 2013.  He reported nasal congestion, gagging, and facial muscle tightness for years.  He stated that symptoms occurred all year around, with manifestations worst in the spring.  He stated that he uses nasal spray and cetirizine, which helps.  The Veteran could not recall when the last time he was treated for his sinusitis.  Upon objective testing, interview, and review of the claims file, the Veteran was diagnosed with sinusitis.  At the time of examination, none of the Veteran's sinuses were being affected by his sinusitis and he did not display any symptoms of sinusitis.  There were no instances of incapacitating episodes due to sinusitis, nor were there any non-incapacitating episodes characterized by headaches, pain and purulent discharge, or crusting in the past 12 months.  There was no indication of any surgery performed on the Veteran's sinuses, nor where there any scars.  X-rays revealed  that the paranasal sinuses are normal in appearance.  There is no radiographic change  indicating the possibility of either acute or chronic sinusitis.  Presence of any abnormal fluid collection is not suspected within the sinuses.  There is no
evidence of mucosal thickening.  The remainder of the examination is also
within normal limits.  The examiner found that there was no noted impact on the Veteran's employment as a result of his sinusitis.

The Board finds that the Veteran's sinusitis only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical records and the VA examination to be reflective of symptoms of congestion and painful sinuses with no more than a few instances of acute sinusitis with non-incapacitating symptoms.  The Veteran's symptoms have shown no findings of surgery; polyps; or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Veteran is not entitled to an evaluation in excess of 10 percent as, in order to warrant such higher evaluation, he would have to show evidence surgery; polyps; or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, none of which have been shown in the medical evidence of record.  Therefore, an evaluation in excess of 10 percent is not warranted.

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for his sinusitis are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's sinusitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

The rating criteria adequately contemplate the Veteran's sinusitis.  The Veteran's disability is manifested by symptoms such as congestion and sinus pain, with only 2 acute instances of non-incapacitating sinusitis.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for a disability manifested by sickle cell trait is not reopened.

Entitlement to evaluation in excess of 10 percent for service-connected left plantar fasciitis is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected right plantar fasciitis is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected sinusitis is denied.


REMAND

Although the Board regrets any further delay, it is constrained by the fact the further development must be undertaken to afford the Veteran every possible consideration.

Remand is required to provide the Veteran with an addendum opinion to the 2013 VA examinations for the claimed sleep apnea and PFB.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the Veteran was provided with a VA examination in November 2013 for both sleep apnea and PFB.  For the claim of sleep apnea, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea, for which he receives treatment via C Pap machine.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by or incurred in military service, to include the notations of treatment for a sleep disorder in military service in the 1980's, as such in-service treatment was for insomnia and unrelated to sleep apnea.  Furthermore, the examiner provided that there was no indication in the Veteran's service treatment records of any treatment for sleep apnea or associated symptoms such as snoring.

Since the 2013 VA examination, however, the Veteran has provided testimony from his spouse indicating that the Veteran has snored ever since she met the Veteran in 1985.  She further indicated that this snoring has continued to present and that it later served as the precursor symptom for having the Veteran seek out treatment via a sleep study, which later confirmed his current diagnosis of obstructive sleep apnea.  In light of this new finding, the Board finds that the Veteran's claims file should be returned to the 2013 VA examiner to consider the lay testimony of the Veteran's spouse indicating that the Veteran did in fact have snoring activity in service and whether that may serve to establish an earlier etiological onset.  In so doing, the VA examiner must discuss the Veteran's spouse's statement and comment on why or why not such symptoms would be related to the Veteran's current sleep apneas.  A full rationale for all opinions, to include citations to relevant medical authority and literature, must be provided in accordance with the particulars of the Veteran's medical history.

In regard to the Veteran's claim for PFB, the Veteran was provided a VA examination in November 2013.  At the VA examination, the examiner noted the Veteran's complaints of PFB and notations of such in service, but was unable to determine from the medical record or the current examination findings that the Veteran had a current diagnosis for such condition.  As such an etiological opinion was not provided.

The Board notes that the Veteran's outpatient treatment records are silent for any current treatment or diagnosis of PFB.  However, the Board notes that after the Veteran's November 2013 VA examination, the Veteran submitted pictures of his face with what appeared to be dark bumps on the skin.  In light of this new evidence and the fact that the Board is prohibited from exercising its own medical judgement to diagnosis the Veteran's bumps as PFB, in accordance with Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), it finds that the Veteran's claims filed should be returned to the November 2013 VA examiner for an addendum opinion regarding whether the Veteran's recent pictures show evidence of PFB and, if so, whether such PFB is etiological related to the condition for which the Veteran was treated in military service.  A full rationale for all opinions, to include citations to relevant medical authority and literature, must be provided in accordance with the particulars of the Veteran's medical history.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the VA examiner who conducted the November 2013 Sleep Apnea VA examination.  If that examiner is no longer available, the claims file should be provided to an examiner of like skill and qualifications. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the VA examiner should consider and comment upon the Veteran's spouse's statements that she observed the Veteran snoring ever since 1985 and that it has continued to present, when he was finally diagnosed with obstructive sleep apnea.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed obstructive sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service. The examiner should provide a rationale for all opinions. 

3. Additionally, the Veteran's claims file should be returned to the VA examiner who conducted the November 2013 Skin VA examination.  If that examiner is no longer available, the claims file should be provided to an examiner of like skill and qualifications. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the VA examiner should consider and comment upon the Veteran's photographs showing dark bumps on the his face.

The examiner should provide whether, based upon the photographs, or any new examination that he may deem necessary, the Veteran has a current diagnosis of PFB.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed PFB had its onset in service, or is otherwise the result of a disease or injury in service. The examiner should provide a rationale for all opinions. 

4. Review the examination report to ensure that it is in
complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


